Citation Nr: 0600889	
Decision Date: 01/11/06    Archive Date: 01/19/06

DOCKET NO.  03-14 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for cerebellar ataxia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from December 1961 to April 
1966.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2001 rating decision by the 
Los Angels, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

This case was previously before the Board in September 2004 
and was remanded primarily for the purpose of affording the 
veteran a VA neurological examination.

In August 2004, a hearing was held before a Veterans Law 
Judge who was designated by the Chairman of the Board to 
conduct the hearing and decide the issue on appeal.  A 
transcript of the hearing is of record.  By a November 2005 
letter, the Board informed the veteran that this Veterans Law 
Judge was no longer employed by the Board, that the law 
required the Veterans Law Judge who heard his testimony 
participate in any decision made on appeal, and that he had a 
right to another hearing by another Veterans Law Judge.  In 
correspondence received in December 2005 the veteran 
indicated that he does not want another hearing.


FINDING OF FACT

The medical evidence shows that cerebellar ataxia was not 
present during service or within one year of active duty; 
there is a preponderance of evidence against a nexus between 
cerebellar ataxia and any incident of service, including 
exposure to chemicals.


CONCLUSION OF LAW

Cerebellar ataxia was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

VA has a duty under the VCAA to notify a claimant of the 
information and evidence needed to substantiate a claim.  The 
RO decisions issued in connection with the appeal have noted 
the evidence considered as well as the pertinent laws and 
regulations.  In addition, letters sent in March 2003 and 
November 2004 noted the substance of the VCAA, including the 
type of evidence necessary to establish entitlement to the 
benefits sought and whether the veteran or VA bore the burden 
of producing or obtaining that evidence or information.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) the VCAA notifications of record essentially 
satisfied the notice requirements by: (1) Informing the 
appellant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) informing 
the appellant about the information and evidence the VA will 
seek to provide; (3) informing the appellant about the 
information and evidence the claimant was expected to 
provide; and (4) informing the appellant to provide any 
evidence in the appellant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you got pertaining to your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

While the entire VCAA notice in this case was not provided 
prior to the initial AOJ adjudication, notice was provided by 
the AOJ prior to the transfer and certification of the case 
to the Board, and the content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The veteran has been provided with every 
opportunity to submit evidence and argument in support of 
this claim, and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini v. Principi, 18 Vet. App. 112 
(2004), to decide the appeal would not be prejudicial error 
to the claimant, as the Board finds that the notification 
requirements of the VCAA have been satisfied.

VA also has a duty to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  In this regard, the 
veteran's service, private, and VA medical records are 
associated with the claims file.  The veteran has been 
afforded a VA examination that addressed his contentions 
concerning this appeal.  VA has not been made aware of any 
additional evidence that needs to be obtained in order to 
fairly decide the appeal.  Therefore, the Board finds that 
all relevant evidence necessary for an equitable disposition 
of the appeal has been obtained.

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service incurrence for certain chronic diseases, 
such as organic diseases of the nervous system, will be 
presumed if they become manifest to a compensable degree 
within the year after service.  38 C.F.R. §§ 3.307, 3.309(a).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran asserts that he has cerebellar ataxia secondary 
to exposure to chemicals during service.

The veteran's service medical records, including the April 
1966 service separation examination, noted no complaints or 
diagnoses related to any neurological disorder.

Medical records indicate that the veteran was diagnosed with 
cerebellar ataxia in 1992.

As for the veteran's contention that his cerebellar ataxia 
resulted from exposure to chemicals during service, the 
November 2004 VA examiner noted as following:

The examiner is of the opinion that 
[spinocerebellar degeneration] is 
unlikely to be related to any chemical 
exposure that this veteran had while he 
was in the service.  This conclusion is 
based on the fact that this is a 
progressive spinocerebellar degeneration, 
with progressive symptomatology over the 
course of the years to decades, since his 
discharge from the service, and from 
exposure to any toxic agents.  The toxic 
agents in question that the veteran was 
likely to be exposed to in the service 
could cause a cerebellar condition or 
peripheral neuropathic condition, in the 
acute sense, but, then this condition 
would be stable, since the veteran's 
discharge.  It is inconceivable that this 
toxic exposure in the service so many 
years ago could lead to a progressive 
condition like this veteran is suffering 
from.  Also, it would not cause 
involvement of the corticospinal tracts, 
which is also present in this patient.

In short, the veteran's assertion that his cerebellar ataxia 
resulted from exposure to chemicals during service is not 
supported by the evidence, and, in fact, the only physician 
to directly deal with this contention provided an opinion 
unfavorable to the veteran.  The Board here notes that the 
veteran's private physician has merely indicated that the 
veteran "feels [cerebellar ataxia] may be related to 
exposure to toxic substances."  In short, there is no 
opinion linking the veteran's disability on appeal and 
exposure to chemicals during service.

While the veteran has not demonstrated that his disability on 
appeal resulted from exposure to chemicals during service, 
the veteran could still show that cerebellar ataxia was 
present during service or is otherwise related to his 
military service.  In this regard, the Board notes that a 
July 2002 letter (received in April 2003) from the veteran's 
private physician remarked that "[the veteran] who appears 
to have a progressive neurologic disorder which apparently 
dates back to 1965 when he was associated with the Navy."  
Additionally, the November 2004 VA examiner stated as 
follows:

From the [veteran's] history, it appears 
that the first signs and symptoms of the 
progressive spinocerebellar degeneration 
occurred while the veteran was still in 
active duty in the service; therefore, it 
can be said that the beginning origins of 
the veteran's progressive spinocerebellar 
condition started while he was in the 
service.  But, as stated above, it is not 
related to the toxic chemical exposure 
while the veteran was in the service.  A 
service-connection still exists, however, 
because of the onset of the veteran's 
symptoms occurred while he was in active 
duty while in the service.

While the veteran has indicated that during service he had 
dizziness, headaches, problems with balance, and some 
episodes of bumping into poles, there is nothing in the 
veteran's service medical records (or the June 1966 VA 
examination) confirming the November 2004 VA examiner's 
comments that "the onset of the veteran's symptoms occurred 
while he was in active duty while in the service."  In the 
same manner, the private physician's comments that the 
veteran's neurologic disorder "apparently dates back to 1965 
when he was associated with the Navy" is also essentially 
based on a history provided by the veteran.  As such, the 
Board finds that the July 2002 and November 2004 physician 
opinions have little probative value on the question of 
whether symptoms associated with cerebellar ataxia were 
present during service, as they are based on a history 
provided by the veteran that is unsubstantiated by the 
service medical records or the June 1966 VA examination 
conducted shortly following service.  Swann v. Brown, 5 Vet. 
App. 229, 233 (1993).

As noted, the record reveals that the veteran was not 
diagnosed with the disability on appeal until many years 
following service.  Accordingly, a claim of entitlement to 
service connection under the presumptive provisions of 38 
C.F.R. §§ 3.307 and 3.309(a) are not for application in this 
case.  In sum, cerebellar ataxia was not present during 
service or within one year of active duty, and the 
preponderance of the evidence is against a nexus between 
cerebellar ataxia and any incident of service, including 
exposure to chemicals.

The Board has carefully reviewed the veteran's statements and 
august 2004 Board hearing testimony.  While the Board does 
not doubt the sincerity of the veteran's belief that his 
disability resulted from exposure to chemicals during 
service, it does not appear that the veteran is medically 
trained to offer any opinion as to causation.  See Espiritu 
v. Derwinksi, 2 Vet. App. 492, 494-495 (1992) (laypersons may 
be competent to provide an eyewitness account of a veteran's 
visible symptoms, but they are not capable of offering 
opinions as to medical matters).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).

As the preponderance of the evidence is against the veteran's 
claim, there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's claim 
that would give rise to a reasonable doubt in favor of the 
veteran. Accordingly, the benefit-of-the-doubt rule is not 
applicable, and the claims are denied.  Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for cerebellar ataxia is denied.



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


